Citation Nr: 0923355	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection on 
for a gastrointestinal disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to service-connected diabetes 
mellitus and/or duodenal ulcer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection 
for a heart disorder, to include coronary artery disease.

4.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, claimed as secondary to 
service-connected diabetes mellitus and/or duodenal ulcer.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection 
for a bilateral eye disorder, to include refractive error, 
detached retinas, and cataracts, claimed as due to radiation 
exposure.  


6.  Entitlement to service connection for a bilateral eye 
disorder, to include refractive error, detached retinas, and 
cataracts, claimed as secondary to the Veteran's service-
connected diabetes mellitus.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for scars 
of the left lower chest, right knee, and right tibia.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a hiatal hernia and 
contended to be secondary to the Veteran's service-connected 
duodenal ulcer.

9.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus and duodenal ulcer.

10.  Entitlement to service connection for swelling of the 
left lower leg and foot, to include as secondary to the 
Veteran's service-connected diabetes mellitus.

11.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1949 until June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.

Due to prior unappealed final decisions with respect to the 
gastrointestinal, heart, eye, and scar claims, the issues 
have been appropriately characterized as whether new and 
material evidence has been received to reopen such claims.  

Since the last final denials, the Veteran has raised new 
theories of entitlement with respect to the gastrointestinal, 
heart, and eye claims.  Specifically, he has asserted that 
the gastrointestinal and heart disorders are secondary to a 
duodenal ulcer and to diabetes mellitus.  He contends the eye 
disorders are also the result of diabetes mellitus, and also 
that his eye problems resulted from in-service radiation 
exposure.  Regarding such assertions, it is noted that a new 
etiological theory does not constitute a new claim.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, the mere fact 
that he now has raised contentions of secondary service 
connection, and of radiation exposure, does not obviate the 
need for new and material evidence to reopen these issues.  
Rather, it is normally implied that service connection had 
been considered, on all potential bases, at the time of the 
last prior denials.  However, in the instant case the RO 
granted service connection for duodenal ulcer in April 2000 
and for diabetes mellitus type II in January 2006, both 
subsequent to the prior final denials on the 
gastrointestinal, heart, and eye claims.  Under such 
circumstances, where a new legal entitlement arises after the 
last final denials, new and material evidence is not required 
to pursue a claim.  Accordingly, to the extent that the 
Veteran has raised secondary service connection claims for 
gastrointestinal, heart, and eye disorders, such will be 
considered on the merits here, while the issue of direct 
service connection for these disorders continues to require 
new and material evidence, as reflected on the title page of 
this decision.  

Further regarding the eye claim, it is noted that a March 
2007 rating decision denied service connection on the merits 
for bilateral cataracts, status post lens implants.  An 
appeal was not perfected as to that determination.  
Nevertheless, to the extent that cataracts are a component of 
the more general bilateral eye disorder claim currently on 
appeal, such evidence will be considered here.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues pertaining to a gastrointestinal disorder, a heart 
disorder, GERD, hypertension, swelling of the left lower leg 
and foot, PTSD, and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1997 decision, the Board denied a 
claim of entitlement to service connection for a bilateral 
eye disorder on a direct basis.

2.  The evidence added to the record since March 1997, when 
viewed by itself or in the context of the entire record, does 
not raise a reasonable possibility of substantiating the 
claim.

3.  In an unappealed May 1953 rating decision, the RO denied 
a claim of entitlement to service connection for scars of the 
left lower chest, right knee, and right tibia.

4.  The evidence added to the record since May 1953, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

5.  The competent evidence does not demonstrate that a 
bilateral eye disorder, to include refractive error, detached 
retinas, and cataracts, claimed on a secondary basis, is 
causally related to, or aggravated by, the Veteran's service-
connected diabetes.


CONCLUSIONS OF LAW

1.  The March 1997 Board decision which denied a claim of 
entitlement to service connection for a bilateral eye 
disorder on a direct basis is final.  38 U.S.C.A. § 7104 
(West 2002). 

2.  The evidence received subsequent to the March 1997 Board 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  The May 1953 rating decision which denied a claim of 
entitlement to service connection for scars of the left lower 
chest, right knee, and right tibia is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the May 1953 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for scars 
of the left lower chest, right knee, and right tibia have not 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

5.  A bilateral eye disorder was not proximately due to or 
the result of, or aggravated by, the Veteran's service-
connected diabetes. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  


In the present case, a VA notice letter dated in November 
2008 complied with the requirements under Kent with respect 
to the Veteran's eye claim.  It is acknowledged that such 
notice was provided subsequent to the adverse July 2004 
decision on appeal.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the claim was readjudicated in a February 2009 
supplemental statement of the case that followed the fully 
compliant notice provided in November 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured.

Regarding the Veteran's scar claim, notice was provided in a 
November 2002 letter.  Such communication explained the 
definition of new and material evidence but did not identify 
the basis of the prior denial in May 1953.  For this reason, 
the notice is not fully compliant with Kent.  Moreover, no 
subsequent letter cures this deficiency as to the scar claim.  
Therefore, it must be concluded that notice as to this issue 
was inadequate.  However, the Board finds that such notice 
defect did not affect the essential fairness of the 
adjudication.  Indeed, from a review of the February 2006 
statement of the case, and a February 2009 supplemental 
statement of the case, a reasonable person would have been 
able to understand what evidence was necessary to 
substantiate the claim.  Moreover, the record shows that the 
Veteran was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Based on the foregoing, the Board finds that no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
in the case of previously denied claims, the duty to provide 
an examination is not applicable until new and material 
evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.156(a), "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers. "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

A.  Bilateral Eye Disorder

In a January 1975 rating decision, the RO denied entitlement 
to service connection for refractive error of the eyes.  
Although an appeal was initiated, it was never perfected and 
thus the January 1975 determination became final.  
38 U.S.C.A. § 7105.  

Service connection for refractive error was again denied by 
the RO in a May 1995 rating decision.  The Veteran appealed 
that determination and the matter, recharacterized as "an 
eye disability" came before the Board in March 1997.  The 
claim was denied at that time, and such denial is final.  
38 U.S.C.A. § 7104.  

In March 2002, the Veteran again raised a service connection 
claim for an eye disorder, which he described as detached 
retinas.  He contended the disorder was due to in-service 
radiation exposure.  In a subsequent October 2002 statement, 
he more generally claimed entitlement to service connection 
for a bilateral eye disorder.  The claim was denied in the 
July 2004 rating action that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a bilateral eye disorder.  Again, as noted in 
the introduction, the Veteran's contention that his eye 
problems are secondary to his service-connected diabetes 
mellitus will be addressed elsewhere in this decision and 
this is not viewed as a component of the previously denied 
claims for which new and material evidence is required.  

At the time of the last final Board denial in March 1997, the 
evidence of record included the Veteran's service treatment 
records, post-service reports of VA examination as well as VA 
and private post-service clinical records.  

The service treatment records reflected consistently normal 
objective eye findings upon physical evaluation, including at 
the Veteran's separation examination in November 1971.  
Subjective complaints of eye trouble were noted on reports of 
medical history in November 1955, February 1962, and November 
1971.  The February 1962 report indicated that, according to 
the Veteran, his eye trouble had its onset in 1951.  It was 
noted that the eye problems were corrected with lenses.  The 
report of medical history accompanying the separation 
examination in November 1971 indicated refractive error, 
partially corrected with lenses.    

The post-service evidence of record at the time of the last 
final Board decision in March 1997 included a VA examination 
in September 1974, showing refractive error of the eyes, 
which was totally correctable.  In a September 1976 VA 
examination, the Veteran indicated that his left eye blacked 
out.  No finding or diagnoses were indicated at that time.  
Subsequent clinical records dated from 1983 to 1997 reflected 
periodic complaints of vision loss, photophobia, and double 
vision.  A 1989 VA medical certificate noted left eye vision 
loss.  At that time, the Veteran reported that another health 
provider found such loss was possibly due to Agent Orange 
and/or herbicide exposure.  A May 1994 private treatment 
record indicated a reported history of vision loss beginning 
in 1990.  In October 1994, the Veteran was hospitalized and 
underwent surgery for retinal detachment in the right eye.  

Based on the evidence then of record, as detailed in 
pertinent part above, the Board in March 1997 denied service 
connection for a bilateral eye disorder.  At that time, it 
was determined that the only chronic eye disability 
demonstrated in the record was refractive error, for which 
compensation for VA purposes was barred under 38 C.F.R. 
§ 3.303(c).  

Evidence added to the record since the time of the last final 
Board denial in March  1997 includes VA outpatient treatment 
records reflecting bilateral eye treatment.  Such records 
contain diagnoses of glaucoma, cataracts and pseudophakia.  
Additionally, a February 2007 VA examination on a fee basis 
noted a history of cataract extraction and lens implantation, 
bilateral, in 1990 and 1991.  It was also noted that the 
Veteran had retinal detachment repair of the left eye in 1996 
and 1997.  

Again, the evidence of record in March 1997 failed to 
demonstrate chronicity of eye symptomatology dating back to 
active service, except as to the congenital condition of 
refractive error, and otherwise failed to relate any current 
non-congenital disorder to active service.  Such evidence 
remains lacking here.  

It is acknowledged that the records since March 1997 do show 
eye disability such as glaucoma that had not been established 
previously.  In this regard, such evidence is new, and, 
because it relates to unestablished facts necessary to 
substantiate the claim, i.e., current disability, it is also 
material.  However, the provisions of 38 C.F.R. § 3.156(a) 
clearly state that, to serve as a basis for reopening a 
claim, the evidence must also raise a reasonable possibility 
of substantiating such claim.  Such is not the case here.  
Rather, none of the evidence received since the last final 
March 1997 Board decision tends to demonstrate that any 
current non-congenital eye disorder is causally related to 
active service.  Accordingly, the requirements under 
38 C.F.R. § 3.156(a) have not been satisfied and the request 
to reopen the claim is denied.  

B.  Scars of the Left Lower Chest, Right Knee, and Right 
Tibia

In a May 1953 rating decision, the RO denied entitlement to 
service connection for scars of the left lower chest, right 
knee, and right tibia.  The Veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.  

In October 2002, the Veteran again raised a service 
connection claim for his scars.  He contended the disorder 
was due to in-service radiation exposure.  The claim was 
denied in the July 2004 rating action that is the subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for the previously denied scars.  

At the time of the last final rating decision in May 1953, 
the evidence of record included the Veteran's service 
treatment records.  Such records included a December 1952 
examination which noted scars of the left lower chest, right 
knee, and right tibia as identifying body marks.  No 
complaints or residuals findings were indicated.  Such scars 
were not again noted on the Veteran's final separation 
examination in November 1971.  There was no evidence of post-
service complaints or treatment.  The RO thus denied the 
claim, essentially finding no evidence of current chronic 
residuals of the claimed scars.

The evidence added to the record since the last final May 
1953 denial also fails to demonstrate current residual 
disability associated with scars of the left lower chest, 
right knee, and right tibia.  The treatment records are 
devoid of any complaints related to such scars, and VA 
examination indicates no current problems with the scars.  A 
May 2004 VA examination references vessel harvesting in 
relation to a 1992 emergency bypass surgery, but such report 
otherwise was silent with respect to any scars.  

Again, the evidence of record in May 1953 failed to 
demonstrate any symptomatology associated with the Veteran's 
scars of the left lower chest, right knee, and right tibia.  
Such evidence remains entirely lacking here.  Thus, new and 
material evidence as contemplated under 38 C.F.R. § 3.156(a) 
has not been submitted and, consequently, the request to 
reopen the claim is denied.  

II.  Service Connection- Bilateral Eye Disorder Claimed as 
Secondary to Diabetes

The Veteran is claiming entitlement to service connection for 
a bilateral eye disorder.  As previously explained, this 
issue has been finally denied on a direct basis and new and 
material evidence has not been received to reopen that claim.  
However, the Veteran's secondary claim, based on diabetes, 
for which service connection was granted after the prior 
denials, is considered to be a new theory of entitlement, 
enabling consideration on the merits.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the present case, there is no support for a grant of 
service connection for an eye disorder on a secondary basis.  
In this regard, a VA fee basis examination performed in 
February 2007 indicated that his cataracts were not caused by 
or the result of his diabetes.  In so finding, the examiner 
observed that his cataract surgeries in 1990 and 1991 greatly 
pre-dated the diabetes, which was discovered in 2004.  
Similarly, the examiner rejected the possibility of a causal 
relationship between the diabetes and the Veteran's retinal 
detachment.  Finally, the examiner commented that the 
Veteran's glaucoma was not of the type that is sometimes 
associated with diabetes.  Although the claims file was not 
available for review, it is noted that the medical history 
upon which the examiner's opinions were predicated is 
consistent with the evidence of record.  Moreover, the 
opinion was offered after an objective examination and a 
rationale was provided in support of his conclusions.  For 
these reasons, the February 2007 opinion is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes this opinion.  The Veteran himself may believe 
that his current eye disorders are due to his service-
connected cataracts.  However, this question of etiology 
involves complex medical issues that he is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In sum, there is no support for a grant of secondary service 
connection for a bilateral eye disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of direct service 
connection for a bilateral eye disorder, to include 
refractive error, detached retinas, and cataracts claimed as 
due to radiation exposure, is denied.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of service connection 
for scars of the left lower chest, right knee, and right 
tibia, is denied.

Service connection for a bilateral eye disorder, to include 
refractive error, detached retinas, and cataracts, claimed on 
a secondary basis, is denied.


REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development is required before the 
claims may be fairly adjudicated, for the reasons discussed 
below.

Regarding the gastrointestinal and heart claims, previous 
denials were issued in a January 1975 rating decision and 
March 1997 Board decision, respectively.  Since those 
denials, the Veteran has been awarded service connection for 
a duodenal ulcer and for diabetes.  He claims that his 
gastrointestinal and heart disorders are secondary to these 
service-connected disabilities.  No competent opinion has 
been obtained as to this secondary relationship.  As such 
opinion is critical to the claims, a remand is required for 
this purpose.  Moreover, because further examination may 
yield new evidence pertinent to the previously denied direct 
service connection claims on these issues, they are found to 
be inextricably intertwined.  Accordingly, the Board will 
defer from deciding the issue of whether new and material 
evidence has been received to reopen previously denied claims 
of entitlement to service connection for a gastrointestinal 
disorder and a heart disorder on a direct basis.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran has also contended that his GERD is secondary to 
the service-connected duodenal ulcer and that his 
hypertension is secondary to both his service-connected 
duodenal ulcer and diabetes mellitus.  He further attributes 
his claimed swelling of the left lower leg and foot to 
diabetes.  A competent medical opinion addressing these 
secondary contentions is not of record and should be 
obtained.

Further regarding the intertwined new and material issues, it 
is noted that notice that conforms to the requirements under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), has not been 
provided here.  Such notice should be issued.

Additionally, regarding the Veteran's PTSD claim, to 
establish service connection, the evidence of record must 
include a medical diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). 

With respect to the in-service stressor, if combat is 
affirmatively indicated, then the Veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the Veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. at 
166 (1996). Further, an opinion by a mental health 
professional based on a post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor. Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, a DD-214 shows that the Veteran was in receipt 
of a "V Medal of Honor."  A "Medal of Honor" would be 
indicative of combat.  However, an internet search shows that 
the Veteran here is not among the recipients of the Medal of 
Honor.  None of his other decorations signify combat and his 
military specialty of administrative specialist is not 
suggestive of combat.  Thus, his reported stressors must be 
independently corroborated.  In this regard, the Board calls 
attention to the Veteran's February 2006 substantive appeal, 
in which he described an in-service stressor that is 
potentially capable of verification.  Specifically, he 
explained that in January 1968 he was present when there was 
an attempt to overrun the base in Nha Trang.  The Board 
observes that if unit records can corroborate that the base 
came under attack while his unit was there, this would 
sufficiently verify the claimed stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Therefore, an attempt 
should be made to acquire unit records to confirm a January 
1968 attack on the base in Nha Trang. 

Finally, because the development required in this case may 
result in the award of service connection for one or more 
disabilities, the Board finds that the question of whether 
the Veteran is unable to obtain and maintain substantially 
gainful employment due to service-connected disabilities such 
as to enable an award of TDIU is inextricably intertwined.  
As such, a decision on that issue will be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue notice with respect to the 
issue of whether new and material 
evidence has been received to reopen 
claims of entitlement to service 
connection for a gastrointestinal 
disorder including gastritis, and for a 
heart disorder including coronary artery 
disease.  Such notice should include the 
definitions of new and material evidence 
and should identify the basis for the 
prior final denials.  Moreover, such 
notice should also explain how VA 
determines disability ratings and 
effective dates.

2.  Arrange for an appropriate examiner 
or examiners to review the Veteran's 
claims file and determine whether it is 
at least as likely as not that any 
current gastrointestinal disorder, to 
include gastritis, any heart disorder, to 
include coronary artery disease, 
hypertension, and swelling of the left 
leg and foot are proximately due to or 
the result of, or have been aggravated 
by, the Veteran's service-connected 
diabetes.  Additionally, opinions should 
also be offered as to whether it is at 
least as likely as not that any current 
gastrointestinal disorder, to include 
gastritis, any heart disorder, to include 
coronary artery disease, hypertension, 
and GERD are proximately due to or the 
result of, or have been aggravated by, 
the Veteran's service-connected duodenal 
ulcer.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If a response is not 
possible without resorting to 
speculation, the examiner should explain 
why an answer would be speculative.  
Additionally, if any claimed disorder is 
found to have been aggravated by the 
service-connected diabetes and/or 
duodenal ulcer, the examiner should, to 
the extent possible, identify the 
baseline degree of disability prior to 
such aggravation.  The claims file must 
be reviewed in conjunction with this 
inquiry.  

3.  After contacting the Veteran as 
necessary to confirm his unit information 
for the period encompassing January 1968, 
prepare a summary of the veteran's 
claimed stressor involving the attack at 
Nha Trang. The summary and any associated 
documents should be sent to U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  JSRRC should be requested to 
provide any information, including unit 
records, that might corroborate the 
veteran's alleged in- service stressors. 

4.  Upon completion of the above,  
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter all 
unresolved issues should be returned to 
the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


